Title: To James Madison from the Republican Delegates of New Jersey, 10 July 1812
From: Republican Delegates of New Jersey
To: Madison, James


Sir,
Trenton (N J.) July 10th 1812
Believing it would be pleasing to you, at this crisis, to be acquainted with the sentiments and views of your constituents in every part of the Union; the Convention of Republican delegates, from the several Counties of the State of New Jersey, take the liberty of addressing you, on behalf of their constituents and themselves. They have seen with approbation, the long continued, and often repeated efforts of the Government of the United States, to preserve to the Country, the blessings of peace, and, at the same time, to maintain the honor and Independence of the nation. Negociation has at length been abandoned, as hopeless; Resistence has been commenced, as the last resort. To retreat now from the contest, would indeed, justly subject our Government to the stigma of pusillanimity, and our People, to the charge, of a want of patriotism.
On behalf of the Republican citizens of this State, and of ourselves, we, therefore Sir, assure you, that we are now, as much in favour of a vigorous prosecution of the war, untill our wrongs are redressed, and our rights respected; as we have heretofore been of the preservation of peace, while it could be maintained without a sacrafice of our rights and interests: and we are fully of opinion, that the confidence of the friends of Government, in New-Jersey, will be encreased, rather than diminished, by the measures adopted by the General Government, for the support of our unquestionable and unalienable rights. Permit us Sir, to add, that your conduct, as well in your endeavours to preserve peace, as in your final recommendation of a resort to arms, meets with our most decided approbation. By order of the Convention.

Benj’n. Ludlow President
Geo: Cassedy. Secretary.
